Citation Nr: 1130864	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-03 406	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left shoulder disorder, also claimed as a left arm disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 1979 to March 1982.

This appeal to the Board of Veterans' Appeals (Board) is from October 2005 and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied claims for service connection for low back, left shoulder, left arm, and right ankle disorders.

As support for her claims, the Veteran testified at an RO hearing in January 2008.  More recently, she testified at a video-conference hearing in January 2009 before the undersigned Veterans Law Judge (VLJ) of the Board.

The Board subsequently, in March 2009, issued a decision denying the claim for service connection for a right ankle disorder.  However, the Board remanded the remaining claims for low back, left shoulder, and left arm disorders to the RO via the Appeals Management Center (AMC) for further development and consideration, including to have the Veteran undergo a VA compensation examination for medical nexus opinions concerning the etiology of these remaining disorders - but especially in terms of whether they are related to her military service.

She had this requested VA compensation examination in July and August 2009, at which time she clarified that her left arm and left shoulder disorders are, in actuality, the same condition, so just one claim.  And the VA examiner provided the requested medical nexus opinions in August 2009 after considering the results of his physical evaluation of the Veteran, an X-ray, and MRIs.  The AMC issued a supplemental statement of the case (SSOC) in May 2010 continuing to deny these remaining claims, so they are again before the Board.


FINDING OF FACT

The most probative (competent and credible) medical and other evidence of record indicates the Veteran's current low back and left shoulder/arm disorders are unrelated to her military service, including specifically to the low back pain and left shoulder/arm pain she experienced in service.


CONCLUSION OF LAW

The Veteran does not have low back or left shoulder/arm disorders due to an injury or a disease that was incurred in or aggravated by her active military service, and the degenerative changes (i.e., arthritis) affecting her lumbar spine and left shoulder may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether these claims have been properly developed for appellate review.  The Board will then address these claims on their underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).


Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist her in obtaining; and (3) that she is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that she submit any evidence in her possession that might substantiate her claims.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claims, and therefore found the error harmless).

In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2005, prior to initially adjudicating her claims in the October 2005 and March 2006 decisions at issue in this appeal, so in the preferred sequence.  That letter informed her of the type of information and evidence required to substantiate her claims for service connection and apprised her of her and VA's respective responsibilities in obtaining this supporting evidence.  The Dingess/Hartman case was decided during the pendency of her appeal.  Consequently, she was not notified of the downstream disability rating and effective date elements of her claims in that initial April 2005 letter, but she since has been provided this additional Dingess notice in May 2006, prior to readjudicating her claims in the January 2007 SOC, May 2008 SSOC, and May 2010 SSOC.  So her claims have been reconsidered since providing all necessary VCAA notice and since giving her an opportunity to identify and/or submit additional evidence and/or argument in response to this additional VCAA notice.  The timing defect in the provision of this additional notice, since it did not precede the initial adjudication of her claims, therefore has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  Moreover, she and her representative have not alleged any prejudicial error in the content or timing of the VCAA notice she received.  And as explained in Sanders, as the pleading party, she, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of her claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied in this case.

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), private medical records, as well as her VA evaluation and treatment records.  She also, as mentioned, had a VA compensation examination in July and August 2009, including for an opinion concerning the etiology of her claimed disorders and their potential relationship to her military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The report of the examination, and the other evidence of record, provides the information needed to make this critical determination.  So there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  General Statutes, Regulations, and Precedent Cases Governing Claims for Service Connection

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).


Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases (such as arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If, however, chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).

III.  Whether Service Connection is Warranted for Low Back and Left Arm/Shoulder Disorders, Including Degenerative Changes (Arthritis)

As noted, the first criterion of the Shedden analysis is evidence of current disability.  The Board does not dispute the Veteran has current low back and left arm/shoulder disorders.  Her recent private treatment records provide current diagnoses of moderate degenerative changes in her lumbar spine, left forearm thrombophlebitis, left wrist carpal tunnel syndrome (CTS), and left shoulder degenerative joint disease (DJD, i.e., arthritis).  So she at least has these claimed conditions.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

And there is also evidence of injury or disease of her low back, left arm, and left shoulder during her military service.  Specifically, a May 1979 STR shows complaints of back pain.  She also received treatment for low back pain and received a diagnosis of low back sprain in March 1980, again had complaints of back pain in June 1980, and received further treatment in June 1981 for back pain from a fall walking down some stairs.

As for her left arm, she was treated in February 1980 for a sore left arm, with a diagnosis of questionable nerve contusion.  She was seen again in October 1981 for left elbow pain and swelling and received a diagnosis of a possible cyst.


And finally, concerning her left shoulder, she was treated for left shoulder pain in December 1980 and received a diagnosis of left shoulder muscle strain.

However, there was no clinical confirmation of a low back and left arm/shoulder disorder when later examined in February 1982 for separation from service.

So the determinative issue is whether her complaints and diagnoses during service are related to her current complaints and diagnoses to establish her entitlement to service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, it is in this critical regard that the most probative evidence is against her claims, so they must be denied.

The claims file contains post-service medical records from the Blanchfield Army Community Hospital that date from 1982 to 2005, so virtually from the time of the Veteran's discharge from service essentially up to the present day.  In January 1984, she complained of a 1-week history of left shoulder pain.  She indicated there was no history of trauma.  The diagnosis was bicep strain.  She was told to return in one week if her condition did not improve, but she did not, so apparently did not need to.  In January 1986, she received treatment for a 
week-and-a-half history of left shoulder pain.  She indicated that she had been involved in an automobile accident two weeks earlier, during which the car rolled.  She was admitted to the hospital and X-rays of her spine and neck were negative.  There was sharp left shoulder pain that radiated to her arm.  The diagnoses were sprained left trapezius, sprained left rhomboid, sprained left paralumbar muscle, and strained left shoulder capsule joint.  On X-ray, there were no dislocations or fractures of the left shoulder or any segment of the spine.  She was treated conservatively with heat.  In November 1989, she again complained of left shoulder pain.  She stated that she had experienced pain on and off for the previous week.  The diagnosis was subacromial bursa with superspinatous tendonitis.  In December 2000, she had left carpal tunnel release surgery after her complaints of left shoulder and left wrist pain with associated left thumb numbness did not resolve.  X-rays at the time revealed arthritic change in the acromioclavicular (AC) joint and subacromial region.  Eventually, in early 2001, left shoulder acromioclavicular joint arthrosis was diagnosed.  In April 2001, she had left shoulder arthroplasty with open distal clavicle resection.  Following her surgery, and later that month, she complained of left forearm pain.  

In regards to her low back, an October 1986 physical therapy note shows she reported neck, shoulder and lower back pain since she being involved in a motor vehicular accident in January 1987 (apparently meaning to refer, instead, to the January 1986 accident).  The diagnostic assessment was mechanical back pain.  In August 1991, she struck her mid-back when she fell down some stairs a day and a half earlier.  There was tenderness and mild muscle spasm at the thoracicolumbar junction.  There was no fracture noted on X-ray.  Also among these Blanchfield Army Community Hospital medical records is an undated private clinical note from a doctor of osteopathic medicine indicating the Veteran had received treatment for low back pain after falling off a 6-foot ladder 2 days earlier.  A September 2002 
X-ray revealed sclerotic changes at the posterior elements of the L5-S1.  There was mild spondylosis at T12-L1, L3-4, L4-5, and L5-A1 levels.

The Veteran testified during her January 2009 hearing concerning a history of pain in her low back, left arm, and left shoulder, beginning in service and continuing to the then present day.  And, as already alluded to, she is competent to make this proclamation because the experiencing of pain in these areas of her body is within her competence even as a lay person.  And, indeed, because of her hearing testimony concerning this and the medical and other evidence in the file, both from service and during the many years since, the Board remanded her claims in March 2009 to have her undergo a VA compensation examination, including any 
necessary diagnostic testing or evaluation, for medical nexus opinions concerning 

the likelihood that her current disorders date back to her service or are attributable to her service.  See McClendon, 20 Vet. App. at 83.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms like pain of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a 
service-connected disability).

This medical nexus opinion especially was needed since, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Board, however, may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence which weighs against a party, must not be equated with the absence of substantive evidence).

The VA compensation examiner that evaluated the Veteran in July and August 2009 for this necessary medical nexus opinion ultimately concluded unfavorably, disassociating the current low back and left shoulder/arm disorders from any injury or disease the Veteran sustained or experienced in service.  This VA examiner reviewed the file, including the Veteran's STRs documenting her complaints and injuries and her statements and hearing testimony, but concluded it is less likely than not (less than a 50/50 probability) that her currently diagnosed disorders were caused by or a result of or related to her military service.


In discussing the underlying rationale for this ultimately unfavorable medical opinion, this VA examiner readily acknowledged the Veteran had multiple complaints and was seen multiple times during service for neck and left shoulder pain.  And with regards to the Veteran's lumbago, this VA examiner noted STRs for low back pain prior to the fall she described in 1981 as causative of her back pain.  Therefore, concluded this VA examiner, it would be impossible to state that fall is causative of the Veteran's current low back condition.  He conceded that it is "possible" that it aggravated her pre-existing low back pain.  But saying a condition "may" be related to the Veteran's military service or, here, that it is "possible" there is this cause-and-effect correlation, is tantamount to saying it just as well "may not" be related to her service or "possibly may not be", so, because of this equivocality, an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

Moreover, an etiological opinion has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  And, here, this same VA examiner then goes on to explain that the Veteran has very mild degenerative changes in her lumbar spine and that it is impossible to state her fall in 1981 caused this without documentation of a fracture or severe spine injury resulting from the fall at the time.  This VA examiner therefore readily conceded there was relevant injury in service, just ultimately concluded the injury in service was insufficient to have caused the current low back disability.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  


Lastly, with regards to her left shoulder/arm disorder, this VA examiner similarly concluded there was not the required causality.  In explanation, he pointed out that the Veteran's surgical treatment was for age-related rotator cuff disease, and that, while she was seen for shoulder pain in the military, she had no radiographic demonstration of disease at that time, so again it would be impossible to state these are related.  He further noted that she was treated for subacromial bursitis in 1989, which improved, and then underwent rotator cuff (RTC) surgery in 2001.  Given the span in time, it would be impossible to state these are related.

This examiner concluded by saying he had identified no cervical spine disease.  The Veteran had a normal MRI and normal radiographs of her cervical spine, so referring to her neck and immediately surrounding area.

This VA examiner's opinion was based on reasonable medical principles that are supported by the evidentiary record and, as importantly, contained discussion of the underlying rationale, which is where most of the probative value is derived, not from mere review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  See, too, Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)


So the Veteran's current low back and left shoulder/arm disorders have not been etiologically linked to her military service, including especially to the injuries she sustained in service.  Indeed, none of the medical evidence in the file supports this notion that her current disabilities were incurred in or aggravated by her military service.  In fact, during her hearing, the Veteran indicated that due to the frequency of her post-service relocations, she had not obtained a medical opinion relating her current disabilities to her military service.  And although, as mentioned, this supporting medical nexus evidence is not always or categorically required in every instance, it is when, as here, the specific conditions claimed are not readily amenable to mere lay diagnosis or probative comment on their etiology and potential relationship to the Veteran's military service.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

For these reasons and bases, the preponderance of the evidence is against the claims for service connection for low back and left arm/shoulder disorders, so in turn the benefit of the doubt rule does not apply, and these claims must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claims for service connection for low back and left arm/shoulder disorders are denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


